DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brandstatter (US 20100077661 A1).
 	For claim 1, Brandstatter discloses an apparatus for hydroponic plant growth, said apparatus comprising: 
a container (2) for water, 
a removable lid (11,13,16) for said container, said lid having an opened central portion and an outer peripheral flange, 
an apertured holder (1) for a plant mounted to or formed with the lid and extending downwardly from the open central portion of the lid, and 
 a water level monitor (17) operatively associated with said flange of said removable lid for monitoring the water level in said container when said lid is placed atop the container, said water level monitor being fixedly attached to the flange of said lid and conjointly movable with said lid.  
For claim 2, Brandstatter discloses the apparatus as claimed in claim 1, and further discloses wherein said lid includes mounting elements (16) for said water level monitor.  
For claim 3, Brandstatter discloses the apparatus as claimed in claim 2, and further discloses wherein said mounting elements include an upper mounting element (upper part of ref. 24 as shown in figs. 2,3) extending upwardly from a top surface of said flange of said lid, and a lower mounting element (lower part of ref. 24 as shown in fig. 2 to which the tube 18 attaches to as stated in para. 0025) extending downwardly from a bottom surface of said flange of said lid.  
For claim 4, Brandstatter discloses the apparatus as claimed in claim 3, and further discloses wherein said upper and lower mounting elements are tubular in shape, each of said mounting elements defining an opening therein (as shown in figs. 2-3).  
For c10laim 5, Brandstatter discloses the apparatus as claimed in claim 4, and further discloses wherein the openings in said upper and lower mounting elements are in axial alignment with each other and in axial alignment with an opening in said flange (as shown in figs. 2-3).  
For claim 6, Brandstatter discloses the apparatus as claimed in claim 5, and further discloses wherein said water level monitor includes a first upper tube (21) fixedly attached to the upper mounting element, and a second lower tube (18) fixedly attached to the lower mounting element.  
For claim 7, Brandstatter discloses the apparatus as claimed in claim 6, and further discloses wherein said second lower tube has an opened bottom which is in fluid communication with water in the container when the lid is placed atop the container (as shown in fig. 2).  
For claim 8, Brandstatter discloses the apparatus as claimed in claim 7, and further discloses wherein said water level monitor includes a rod (20) received in said aligned openings in said upper and lower mounting elements and in said flange, said rod being movable between said first upper tube and said second lower tube in dependence upon the level of water in said container when the lid is mounted atop the container.  
For claim 9, Brandstatter discloses the apparatus as claimed in claim 7, and further discloses wherein said first upper tube is transparent (para. 0025), and a water level indicator (tip of rod indicating water level with markings 22) is attached to the top of said rod and movable with said rod inside of the first upper tube.  
For c11laim 10, Brandstatter discloses the apparatus as claimed in claim 7, and further discloses wherein a buoyant element (19) is attached to the bottom of said rod, and movable inside of the second lower tube in dependence upon the water level in said container.  
For claim 11, Brandstatter discloses a removable lid for a plant container for hydroponic plant growth, said lid having an open central portion (9) and an outer peripheral flange (8,11,13,16), said lid comprising a water level monitor (17) for monitoring the level of water in the container (2) when the lid is placed atop the container, said water level monitor fixedly mounted to the flange of said lid and conjointly movable with said lid.  
For claim 12, Brandstatter discloses the lid as claimed in claim 11, and further discloses wherein, said lid includes integrally formed mounting elements for said water level monitor (as shown in figs. 2-3).  
For claim 13, Brandstatter discloses the lid as claimed in claim 12, and further discloses wherein said mounting elements include an upper mounting element (upper part of ref. 24 as shown in figs. 2,3) extending upwardly from a top surface of said flange of said lid, and a lower mounting element (lower part of ref. 24 as shown in fig. 2 to which the tube 18 attaches to as stated in para. 0025) extending downwardly from a bottom surface of said flange of said lid.  
For claim 4, Brandstatter discloses the lid as claimed in claim 13, and further discloses wherein said upper and lower mounting elements are tubular in shape, each of said mounting elements defining an opening therein (as shown in figs. 2-3).  
For c12laim 15, Brandstatter discloses the lid as claimed in claim 14, and further discloses wherein the openings in said upper and lower mounting elements are axially aligned with each other and axially aligned with an opening in said flange (as shown in figs. 2-3).  
For claim 16, Brandstatter discloses the lid as claimed in claim 15, and further discloses wherein said water level monitor includes a first upper tube (21) fixedly attached to the upper mounting element, and a second lower tube (18) fixedly attached to the lower mounting element.  
For claim 17, Brandstatter discloses the lid as claimed in claim 16, and further discloses wherein said second lower tube has an opened bottom which is in fluid communication with water in the container when the lid is placed atop the container (as shown in fig. 2).  
For claim 18, Brandstatter discloses the lid as claimed in claim 17, and further discloses wherein said water level monitor includes a rod (20) received in said axially aligned openings in said upper and lower mounting elements and in said flange, said rod having a water level indicator (tip of rod indicating water level with markings 22) attached to the top thereof and a buoyant element (19) attached to the bottom thereof, said rod being movable between said first and second tubes in dependence upon the level of water in said container when the lid is mounted atop the container.  
For c13laim 19, Brandstatter disclose a method of hydroponic plant growth, said method including the steps of: providing a water container (2) and an apertured holder (1) for a plant arranged so that a plant in the holder is received in water in the container, providing a removable lid (11,13,16) for the container having an outer peripheral flange portion and an open central portion, and affixing the apertured holder to the lid so that it extends downwardly through the central opening of the lid; fixedly mounting a water level monitor (17) to the flange of the lid such that the water level monitor is conjointly movable with the lid; and arranging the water level monitor such that it is received in the container for measuring the level of water in the container when the lid is placed atop the container.  
For claim 20, Brandstatter discloses the method as claimed in claim 19, further including the step of: arranging the water level monitor on said lid such that it is in direct fluid communication with water in the container (as shown in figs. 2-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643